Citation Nr: 0916171	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and a left eye 
disability.

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice required by the VCAA can 
be divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, notice was provided to the Veteran in 
September 2005, prior to the initial agency of original 
jurisdiction decision in February 2006.  This notice, read as 
a whole, appropriately advised the Veteran of all the notice 
elements listed above.

The Veteran's claim was readjudicated in November 2006, after 
providing him  with an opportunity to respond to the notice.  
Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  The Veteran, in response 
to this notice, submitted evidence in support of his claim, 
demonstrating that he understood his duties to submit 
evidence in support of his claim.

The Board notes further that the Veteran was provided notice 
in March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran a VA 
examination in December 2005.  The Veteran indicated that he 
had not received treatment for bilateral hearing loss.  
Accordingly, no treatment records have been associated with 
the claims file.  He was offered the opportunity to testify 
before the Board but he failed to appear for his scheduled 
hearing in March 2009.  The Board finds these actions have 
satisfied VA's duty to assist with respect to his claim for 
service connection and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he developed bilateral hearing loss 
as a result of his active service.  Specifically, he 
attributes his hearing loss to exposure to noise associated 
with the firing of guns inside a turret and prolonged 
exposure to an armor test station.

The Veteran's service records demonstrate that he served as 
an armor crewman.  His service treatment records, however, do 
not show clinical evidence of hearing loss at any time during 
active service.  See  38 C.F.R. § 3.385 (2008).  Audiological 
examination on every occasion in service and on separation 
from service revealed 15/15 whisper voice testing, or normal 
hearing.  His service records additionally do not demonstrate 
that he participated in combat.  As there is no evidence that 
the Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was exposed to 
acoustic trauma in service, a nexus between his current 
bilateral hearing loss and the in-service exposure to 
acoustic trauma must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until December 2005, when the 
Veteran underwent VA audiological examination.  At the time 
of the examination, the Veteran reported an in-service 
history of excessive noise exposure related to the firing of 
guns inside a turret and prolonged exposure to an armor test 
station.  His history of occupational noise exposure was 
significant for many years' work as a trucker for a logging 
company, and three years' work at a machine shop.  He 
reported a history of tinnitus since 1969.  

Audiometric examination demonstrated bilateral hearing loss 
that comports with VA requirements for consideration as a 
disability.  38 C.F.R. § 3.385.  In addressing whether it was 
as likely as not that the Veteran's current bilateral hearing 
loss was related to acoustic trauma in service, the examiner 
determined that it was not.  The examiner reasoned that 
despite the recognized unreliability of whisper voice 
testing, because the Veteran's service records demonstrated 
normal hearing throughout and on separation from service, and 
there was no record of hearing loss for many years after his 
separation from service, it was less likely than not that 
this hearing loss was related to noise exposure in service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
Veteran argues that his symptoms during service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, his 
lay report is not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the claim of service connection for 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for a left 
eye disability.

At the time the Veteran submitted his claims for service 
connection, he stated that he had received treatment for the 
disabilities for which he was claiming service connection at 
the VA Medical Center in Birmingham, Alabama.  The Veteran 
later submitted a statement indicating that he did not have a 
doctor for hearing loss.  The RO did not associate with the 
claims file any records from the VA Medical Center in 
Birmingham, Alabama.  While it appears that the Veteran did 
not undergo medical evaluation for his hearing loss, it 
appears that he may have received VA treatment for his left 
eye disability.  Because VA records have not yet been 
associated with the claims file and because those may include 
records that are pertinent to the Veteran's claim for service 
connection for his left eye disability, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and 
associate with the claims file records 
from the VA Medical Center in 
Birmingham, Alabama, dated from June 
2004 to the present.  If any of the 
records are no longer on file, request 
them from the appropriate storage 
facility.  All attempts to secure those 
records must be documented in the 
claims folder.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required by 
the VCAA.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


